Title: To Thomas Jefferson from John Langdon, with Jefferson’s Note, 12 October 1803
From: Langdon, John
To: Jefferson, Thomas


          
            Sr.
            Portsmouth Octobr 12h. 1803
          
          I have this day received a letter from Mark L. Hill Esq of Georgetown Kennebec, a very respectable Gentleman, and another from, Samuel Davis Esq. of Bath, one of the first Merchants of that place, desireing me to Name to the President, Andrew Greenwood Esq. of Bath for Collector at that port, in the place of William Webb Esq who resigns. from the recommendation of Those Gentlemen, who I am personally aquainted and Connected with, and who may be depended on; Mr. Greenwood may be considerd as suitable a person for the Collectors Office as any in The Destrict. you’ll please accept my best wishes for your Happiness and beleive me with the highest respect, 
          Sr. your Oblig’d Hbl. Servt
          
            
              John Langdon
            
          
          
            Mr. Cutts has the letters mentioned
             [Note by TJ:] 
            Hill & Davis are connections of J.L. but both tories
            Greenwood is a tory also.
            Bath is entirely a tory place of rising importance.
          
        